UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OSCAR STARKER,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 17 Civ. 6812 (SLC)

                                                                             ORDER
SPIRIT AIRLINES, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of the Stipulation of Voluntary Dismissal filed December 10, 2019

as to defendants Spirit Airlines and Sherron Hines.

         Plaintiff and Counsel for defendants Spirit Airlines and Sherron Hines are ORDERED to

file a joint letter by Wednesday, December 18, 2019 explaining the case posture as to the

remaining defendants: Jarrod Bell, Gustavo Ospina, Bridget McKinney, Kevin Panicara and Does

1-10. It appears that summons were issued for these remaining defendants (with the exception

of Does 1-10) on January 30, 2018, but that service was never effected. Plaintiff is to inform the

Court whether he wishes to continue the action against the remaining defendants.

         The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff at

the below address.


Dated:             New York, New York
                   December 11, 2019
                                                        SO ORDERED
Mail to:   Oscar Starker
           110 Fulton Street, Apt. 9A
           New York, NY 1038




                                        2
